Citation Nr: 1540999	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-35 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

A right knee disability did not manifest in service or within the first post-service year, and there is no competent evidence relating any right knee disability to service; neither a chronic right knee disability nor arthritis was shown in service or until many years thereafter, and the preponderance of the evidence is against a finding that any knee injury occurred in service and resulted in any current disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2008 and in June 2009. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent November 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, such as arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The service medical records are negative for any complaints, findings, symptoms or diagnosis of any right knee disability.  Despite various other medical complaints noted in the service treatment records, there is notation of record that the Veteran fell off a building or tripped over another service member, injuring his right knee in service, as alleged by the Veteran.  The February 1973 separation physical examination shows that his lower extremities and other musculoskeletal systems were evaluated as clinically normal.  In addition, the Veteran wrote that to the best of his knowledge, he was in good health.  

Private medical records from 1997 to 1998 show that the Veteran complained of right hip and right leg pain after a post-service work-related injury six to seven years earlier.  He was found to have lumbar radiculopathy.  

VA and private medical records from 1997 to June 2002 are negative for complaints, findings, symptoms, or diagnosis of any right knee disability.  

A July 2002 VA medical record notes the first complaint of the Veteran specific to his knees.  He complained of pain in his knees for a duration of two years.

VA medical records in 2008 note that the Veteran was seen with complaints of right knee pain and he was diagnosed with knee arthralgia.  An April 2008 x-ray revealed a normal appearing right knee joint.  

A July 2008 primary care record notes that the Veteran stated he had right knee pain ever since he jumped off a second-story building when he was in the Army, when a fight occurred between inmates.  A separate July 2008 VA physical medicine consultation report shows that the Veteran stated he had right knee pain since he was in the Army when he tripped and fell over a fellow soldier, injuring the right knee.  A September 2008 private MRI report shows an impression of patella alta.  No major underlying ligamentous derangement was identified.  

An October 2008 medical record notes that the Veteran complained of a problem with the right knee.  He was found to have right knee pain which was worse since December 2007, that started during basic training, when the Veteran injured the knee.  In December 2008, the Veteran was provided with a knee brace for the right knee.  

In November 2008, the Veteran submitted a claim for service connection for a right knee disability.

A September 2009 VA medical record notes that the Veteran stated in January, he was going to the kitchen and his right knee gave out and he fell.  Past medical history noted a history of injury in service to the right knee joint.  Since then, he had chronic right knee pain, swelling, and secondary atrophy of the quadriceps muscles.  

In the October 2009 notice of disagreement, the Veteran asserted that he injured his right knee during basic training while at Fort Polk, Louisiana.  Since he was initially injured, he had chronic pain and "stability."  In the July 2010 substantive appeal, the Veteran asserted he was treated for a right knee condition during basic training in July 1972.  

An August 2010 VA physical therapy record notes that the Veteran right knee date of injury was October 9, 2008.  

An August 2010 MRI showed findings suggestive of right knee medial meniscal tear.  A November 2013 VA medical record notes that the Veteran was diagnosed with right knee arthralgia.  A March 2014 VA medical record notes that the Veteran was diagnosed with degenerative joint disease of the right knee.  

Initially, the Board finds that it cannot be concluded that a chronic right knee disability was shown in service.  In fact, there is no objective medical evidence of any complaints, symptoms, findings, or diagnoses of any right knee disability in service or any injury sustained therein, to include the Veteran's contentions that he fell off a building and tripped over another service member.  In addition, the February 1973 separation examination found no clinical abnormalities of the knee, nor did the Veteran complain of any right knee symptoms at that time.  In addition, arthritis was not shown in service, nor is it shown to have manifested within the one year following separation from service, so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2015).

Moreover, there is no competent medical evidence or opinion that any diagnosed right knee disability is related to the Veteran's service, and neither the Veteran nor representative has presented, identified, or alluded to the existence of any such opinion.

The only other evidence of record supporting the Veteran's claim are his own lay statements.  Even if those statements claim continuity of symptomatology since service, that history is substantially rebutted by the absence of complaints pertaining to any right knee problems in service or until a July 2002 VA medical record noting the onset of right knee pain two years earlier.  The Veteran's first complaint of any right knee disability related to service were made in July 2008 VA medical records, a few months prior to the November 2008 claim for VA compensation.  Cartright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest may affect the credibility of testimony).  Significantly, the initial treatment noted in the 2002 VA medical record shows that the Veteran complained of a recent onset of pain, two years earlier, with absolutely no suggestion that the symptoms were related to or had been ongoing since service.  Therefore, the Board finds that the more recent statements regarding the right knee disability being present for a longer period are less credible and do not show that it is at least as likely as not that there was a continuity of symptomatology since service. 

In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to make a competent medical opinion as to the nature and etiology of a claimed right knee disability.  Diagnosing and providing an etiology of a right knee disability, to include arthritis, is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, any opinion by the Veteran, regarding etiology is not competent because he does not have the training to opine on that medical issue.

The Board finds that no examination is needed because the evidence does not indicate that the Veteran has a right knee disability that is related to service.  38 C.F.R. § 3.159(c)(4) (2015).  The Board notes that some VA medical records record the Veteran's statements as to an alleged injury to the right knee in service.  However, the service medical records are negative for any indication of complaints or symptoms of a right knee injury or condition in service.  Furthermore, on other occasions, the VA medical records show that the Veteran attributed the knee problems to more recent, post-service onset.  Transcription of lay history, unenhanced by additional comment by the transcriber, does not constitute competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406 (1995); Layno v. Brown, 6 Vet. App. 465   (1994).

Accordingly, the Board concludes that the evidence of record does not support the claim of entitlement to service connection for a right knee disability on a direct or presumptive basis.  The preponderance of the evidence is against a finding that a right knee disability was incurred in service.  Moreover, because there is no evidence that the Veteran developed arthritis to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49(1990). 


ORDER

Service connection for a right knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


